UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 29, 2010 Add-on Exchange, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-52867 38-3794899 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 Park Avenue, 15th Floor #1981 New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 818-1385 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective June 29, 2010, Malcolm Myers resigned as President and as a member of the Board of Directors of Add-on Exchange, Inc. (the “Company”).There was no disagreement or dispute between Mr. Myers and the Company which led to his resignation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:July 22, 2010 ADD-ON EXCHANGE, INC. By:/s/ John Rafuse Name:John Rafuse Title:Chief Executive Officer 3
